DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claims 1, 20 are amended and filed on 9/7/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a threaded portion" in  line 2. It is unclear if the limitation is referring to the “an internal threaded portion” in claim 1, line 7 or it is referring to new limitation. Note: For the purpose of examination, the examiner will interpret that the limitation is referring to the limitation “an internal threaded portion” as indicated in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taddei (US.4,664,656) in view of Marsden (US. 7,063673B2)  and further in view of in view of Evans et al. (US. 20170232208A1) (“Evans”). 
 Re Claim 1, Taddei discloses a quick-connect syringe and needle system (Figs. 7-10, Col. 1, lines 24-30), comprising: a dental syringe (2, Fig. 7, Fig. 10), the dental syringe being configured to dispense an anesthetic from a carpule (8, Col. 1, lines 24-30) within the dental syringe (Fig. 10); a needle assembly (12, 13, Fig. 7) including a needle assembly body (13, Fig. 7) and a needle (12, Fig. 7, Fig. 10) affixed to the needle assembly body (Fig. 7, Fig. 10), the needle assembly body including a rear portion (14, above 13, Fig.8) and the needle being configured to draw the anesthetic from the carpule for dispensing (Fig. 10, Col. 1, Lines 24-30); and an intermediate adapter (24, Fig. 10), and the intermediate adapter further comprising a through bore (Fig. 10, hole for the needle, Fig. 10) wherein the needle of the needle assembly extends through the through bore and into the syringe (Fig. 10) and a radially-protruding collar  (25) configured to rest on a front face of the dental syringe (Fig. 10); wherein the quick-connect and needle system is configured to adopt an assembled configuration in which the intermediate adapter is secured to the dental syringe (Fig. 10), wherein the engagement of the intermediate adapter to the needle assembly forms a quick-connect mechanism in which the needle assembly is capable of being removed quickly from the dental syringe (Fig. 10), but it fails to disclose that rear portion of the needle body is defining at least one slot, the intermediate adapter including an internal threaded portion, the internal threaded portion engageable with the dental syringe to secure the intermediate adapter to the dental syringe, the intermediate adapter comprising at least one projection releasably engageable with the at least one slot in the rear portion of the needle assembly body to disconnectably secure the intermediate adapter to the needle assembly, and further in which the intermediate adapter is disconnectably secured to the needle assembly by engagement of the at least one projection of the intermediate adapter with the at least one slot of the rear portion of the needle assembly body of the needle assembly.
However, Marsden disclose a quick-connect syringe (Fig.2) wherein the rear portion (64, 58) of the needle assembly body (40) comprises a slotted sleeve (64) which fits over a front portion of the intermediate adapter (82) when the quick-connect and needle system is arranged in the assembled configuration (Fig. 3) and the needle assembly body has a slot (66) that engage with protrusion (108) on the intermediate adapter (Fig. 3) and a radially-protruding collar (Fig, 3, on top of 104 and 28) and rest on front face of the syringe (28, Fig. 5) and further in which the intermediate adapter is disconnectably secured to the needle assembly by engagement of the at least one projection of the intermediate adapter with the at least one slot of the rear portion of the needle assembly body of the needle assembly (Fig.2, Fig. 1, abstract). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear portion and the intermediate adapter of Taddei to include at least one slot so that the needle body is defining at least one slot, and the intermediate adapter comprising at least one projection releasably engageable with the at least one slot in the rear portion of the needle assembly body to disconnectably secure the intermediate adapter to the needle assembly, and further in which the intermediate adapter is disconnectably secured to the needle assembly by engagement of the at least one projection of the intermediate adapter with the at least one slot of the rear portion of the needle assembly body of the needle assembly as taught by Marsden for the purpose of providing  a traditional connection between the needle and the syringe and ensuring seal connection between the syringe and adapter (Marsden, abstract, wherein the connection if the collar and the front of the syringe are connecting each other, then the connection is ensuring the self-sealing, Col.1, lines 35-38, Note, the connection between the needle and the adapter is replaced by the ones of Marsden ).
Taddei in view of Marsden fails to disclose that the intermediate adapter including an internal threaded portion, the internal threaded portion engageable with the dental syringe to secure the intermediate adapter to the dental syringe.
However, Evans discloses a syringe and a needle assembly  (Fig. 1) and wherein the syringe (10 ) has a carpule (cartridge, ¶0056), a needle (22) and an intermediate adapter (16) including an internal threaded portion (¶0056), the internal threaded portion engageable with the dental syringe (10) to secure the intermediate adapter to the dental syringe (¶0056).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the intermediate adapter and the distal end of the syringe of Taddei in view of Marsden so that the intermediate adapter including an internal threaded portion, the internal threaded portion engageable with the dental syringe to secure the intermediate adapter to the dental syringe as taught by Evans for the purpose of providing a standard conventional design syringe/ needle connection between the between the syringe and adapter for providing secure sealing between the components (Evans, abstract, ¶0056, wherein the connection between the adapter and the syringe is replaced with the one of Evans).
Re Claim 2, Taddei fails to disclose wherein the rear portion of the needle assembly body comprises a slotted sleeve which fits over a front portion of the intermediate adapter when the quick-connect and needle system is arranged in the assembled configuration. 
However, Marsden disclose a quick-connect syringe (Fig.2) wherein the rear portion (64, 58) of the needle assembly body (40) comprises a slotted sleeve (64) which fits over a front portion of the intermediate adapter (82) when the quick-connect and needle system is arranged in the assembled configuration (Fig. 3) and the needle assembly body has a slot (66) that engage with protrusion (108) on the intermediate adapter (Fig. 3). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear portion of the needle assembly body the intermediate adapter of Taddei to include slotted sleeve so that the rear portion of the needle assembly body comprises a slotted sleeve  which fits over a front portion of the intermediate adapter when the quick-connect and needle system is arranged in the assembled configuration as taught by Marsden for the purpose of using an art recognized method of connecting the needle to the syringe as traditionally used connection in medical tube/syringe connection (Marsden, abstract, wherein the connection such rear portion of the needle assembly and the front portion of the adapter of Evans are replaced with the one of Marsden to include sleeve with slots and front portion of the adapter with projection ).
  Re Claim 3, Taddei fails to disclose wherein the at least one slot is defined through the slotted sleeve.
However, Marsden disclose a quick-connect syringe (Fig.2) wherein the rear portion (64, 58) of the needle assembly body (40) comprises a slotted sleeve (64) which fits over a front portion of the intermediate adapter (82) when the quick-connect and needle system is arranged in the assembled configuration (Fig. 3) and the needle assembly body has a slot (66) that engage with protrusion (108) on the intermediate adapter (Fig. 3) and wherein the at least one slot is defined through the slotted sleeve (66, 68, Fig. 2).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle assembly body of Taddei so that the at least one slot is defined through the slotted sleeve as taught by Marsden for the purpose of using an art recognized method of connecting the needle to the syringe as traditionally used connection in medical tube/syringe connection (Marsden, abstract, wherein the connection such rear portion of the needle assembly and the front portion of the adapter of Evans are replaced with the one of Marsden to include sleeve with slots and front portion of the adapter with projection ).
  Re Claim 4, the modified Taddei discloses wherein the at least one slot is L-shaped (66, 68, Fig. 2 of Marsden).  
Re Claim 5, the modified Taddei discloses wherein the L-shaped slot comprises a first slot segment (66, Fig. 2 of Marsden) having an open end, and a second slot segment (68 of Marsden) extending from the first slot segment and including a closed end (Fig. 2 of Marsden).  
Re Claim 6, the modified Taddei discloses wherein the first slot segment of the L-shaped slot is parallel to a longitudinal axis of the needle assembly (66 is parallel to the axis of the needle, Fig. 2 of Marsden).    
Re Claim 7, the modified Taddei discloses wherein the second slot segment (68, Fig. 2 of Marsden) of the L-shaped is circumferential about the longitudinal axis (Fig. 2 of Marsden).    
Re Claim 8, Taddei fails to disclose wherein the at least one projection of the intermediate adapter comprises two projections and the at least one slot defined in the rear portion of the needle assembly body comprises two slots, and further wherein the two projections are configured to engage with the two slots.  
However, Marsden disclose a quick-connect syringe (Fig.2) wherein the rear portion (64, 58) of the needle assembly body (40) comprises a slotted sleeve (64) which fits over a front portion of the intermediate adapter (82) when the quick-connect and needle system is arranged in the assembled configuration (Fig. 3) and the needle assembly body has a slot (66) that engage with protrusion (108) on the intermediate adapter (Fig. 3) and wherein the at least one projection of the intermediate adapter comprises two projections (left and right 108, Fig. 3) and the at least one slot defined in the rear portion of the needle assembly body comprises two slots, and further wherein the two projections are configured to engage with the two slots (Fig. 3).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle assembly body of Taddei so that the at least one projection of the intermediate adapter comprises two projections and the at least one slot defined in the rear portion of the needle assembly body comprises two slots, and further wherein the two projections are configured to engage with the two slots as taught by Marsden for the purpose of using an art recognized method of connecting the needle to the syringe as traditionally used connection in medical tube/syringe connection (Marsden, abstract, wherein the connection such rear portion of the needle assembly and the front portion of the adapter of Evans are replaced with the one of Marsden to include sleeve with slots and front portion of the adapter with projection).
Re Claim 9, the modified Taddei discloses wherein the two projections are diametrically opposed to each other (left and right in Fig. 3, or in front and back 108 see Fig. 2 of Marsden), and the two slots are diametrically opposed to one another (Fig. 3 of Marsden).  
Re Claim 10, the modified Taddei discloses wherein the intermediate adapter is disconnectably engageable with the syringe (the threaded connection Taddei is replaced with slot/protrusion of Marsden).  
Re Claim 11, the modified Taddei discloses wherein the intermediate adapter comprises a threaded portion disconnectably threadable to a forward threaded portion of the syringe (the threaded connection, Evans, ¶0056).
Re Claim 14, Taddei fails to disclose Marsden discloses wherein the intermediate adapter comprises an outer wall disposed circumferentially about a longitudinal axis of the intermediate adapter, the outer wall comprising an outer texture facilitating manual application of a torque on the outer wall and needle assembly to rotate the needle assembly and intermediate adapter relative to one another for engaging the at least one projection of the intermediate adapter with the at least one slot of the rear portion of the needle assembly body of the needle assembly.
However, Marsden disclose a quick-connect syringe (Fig.2) wherein the rear portion (64, 58) of the needle assembly body (40) comprises a slotted sleeve (64) which fits over a front portion of the intermediate adapter (82) when the quick-connect and needle system is arranged in the assembled configuration (Fig. 3) and the needle assembly body has a slot (66) that engage with protrusion (108) on the intermediate adapter (Fig. 3) and wherein the intermediate adapter comprises an outer wall  (wall of section between 108 and 104) disposed circumferentially about a longitudinal axis of the intermediate adapter, the outer wall comprising an outer texture facilitating manual application of a torque on the outer wall ( the outer surface’s texture is capable to be hold and rotated the adapter so 104 can be threaded to 32) and needle assembly to rotate the needle assembly and intermediate adapter relative to one another for engaging the at least one projection of the intermediate adapter with the at least one slot of the rear portion of the needle assembly body of the needle assembly (as 66 is slid on 108, and rotate to engage 68 with 108).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle assembly body of Taddei so that the intermediate adapter comprises an outer wall disposed circumferentially about a longitudinal axis of the intermediate adapter, the outer wall comprising an outer texture facilitating manual application of a torque on the outer wall and needle assembly to rotate the needle assembly and intermediate adapter relative to one another for engaging the at least one projection of the intermediate adapter with the at least one slot of the rear portion of the needle assembly body of the needle assembly as taught by Marsden for the purpose of using an art recognized method of connecting the needle to the syringe as traditionally used connection in medical tube/syringe connection (Marsden, abstract, wherein the connection such rear portion of the needle assembly and the front portion of the adapter of Taddei are replaced with the one of Marsden to include sleeve with slots and front portion of the adapter with projection).
Re Claim 15, the modified Taddei discloses Marsden discloses wherein, when the quick- connect and needle system is arranged in the assembled configuration, the outer wall of the intermediate adapter is disposed radially outward of the rear portion of the needle assembly body (Fig. 4 of Taddei and Fig. 3 of Marsden).  
Re Claim 20, Taddei discloses a quick-connect syringe (1, Figs. 7-10) and needle system, (Fig. 10) comprising: a metallic dental syringe (1, 2, plunger 21, Fig. 3, Col. 1, lines 20-24), the dental syringe being configured to dispense an anesthetic from a carpule (8) within the dental syringe (Fig. 4, Col.1, lines 24-30); a needle assembly including a needle assembly body (13) and a needle (12) affixed to the needle assembly body (Fig. 7, Fig. 10), the needle assembly body including a rear portion (14) and the needle being configured to draw the anesthetic from the carpule for dispensing (Col.1, lines 24-30); and an intermediate adapter (24, Fig. 10), the intermediate adapter further comprising a through bore (bore which the for the needle and the carpule, Fig. 10) wherein the needle of the needle assembly extends through the through bore and into the syringe (Fig. 10, the portion of the needle will be inside the syringe and inside the carpule as the engagement between the needle and the intermediate adapter is complete)  and a radially-protruding collar (25) configured to rest on a front face of the dental syringe (Fig. 10), the radially protruding collar disposed circumferentially about a longitudinal axis of the intermediate adapter and including an outer wall ( outer wall of 24), the outer wall comprising an outer texture (outside texture) facilitating manual application of a torque on the outer wall and needle assembly to rotate the needle assembly and intermediate adapter relative to one another for engaging the at least one projection (thread 10, Fig. 10) of the intermediate adapter with the rear portion of the needle assembly body of the needle assembly ( Figs. 4, 10); wherein the engagement of the intermediate adapter to the needle assembly forms a quick-connect mechanism in which the needle assembly is capable of being removed quickly from the dental syringe (capable to be removed as it is a thread between the needle assembly and the adapter, Fig. 10), and further disclose the needle assembly secure to the syringe with the needle assembly body of the needle assembly extending through the through bore of the intermediate adapter and into the syringe (Fig. 10), but it fails to disclose that rear portion of the needle assembly body is defining at least one slot and the intermediate adapter is including an internal threaded portion, the internal disconnectably threadable to a forward threaded portion of the dental syringe to secure the intermediate adapter to the dental syringe, the intermediate adapter comprising at least one projection releasably engageable with the at least one slot in the rear portion of the needle assembly body to disconnectably secure the intermediate adapter to the needle assembly, the at least one projection of the intermediate adapter with the at least one slot of the rear portion, wherein the quick-connect and needle system is configured to adopt an assembled configuration in which the intermediate adapter is secured to the dental syringe by a threading of the intermediate adapter to the forward threaded portion of the dental syringe, and further in which the intermediate adapter is disconnectably secured to the needle assembly by engagement of the at least one projection of the intermediate adapter with the at least one slot of the rear portion of the needle assembly body of the needle assembly and the quick-connect mechanism in which the needle assembly is capable of being removed from the dental syringe through a 90- degree turn.
However, Marsden discloses a quick-connect syringe and needle system (Fig. 2, Fig. 3), comprising: a syringe (12, Fig. 3); a needle assembly including a needle assembly body (40) and a needle (42) affixed to the needle assembly body (Fig. 2), the needle assembly body including a rear portion (58) defining at least one slot (66, 68); and an intermediate adapter (80), disconnectably threadable to a forward threaded portion of the syringe to secure the intermediate adapter to the syringe (Col. 6, lines 10-15, threads 104 is threaded to 32, Fig. 3), the intermediate adapter comprising at least one projection (108) releasably engageable with the at least one slot in the rear portion of the needle assembly body to disconnectably secure the intermediate adapter to the needle assembly (Col. 5, lines 62-67), the intermediate adapter further comprising a through bore (88 ); wherein the quick-connect and needle system is configured to adopt an assembled configuration in which the intermediate adapter is secured to the syringe by a threading of the intermediate adapter to the forward threaded portion of the syringe (Fig. 3), and further in which the intermediate adapter is disconnectably secured to the needle assembly by engagement of the at least one projection of the intermediate adapter with the at least one slot of the rear portion of the needle assembly body of the needle assembly (Fig. 3), and radially-protruding collar (lower collar (Fig. 5) configured to rest on a front face of the syringe (Fig. 3, 28) and the quick-connect mechanism in which the needle assembly is capable of being removed from the dental syringe through a 90- degree turn ( Fig. 2, needle to rotated 90 degree for releasing the connection between 108 and slot).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the intermediate adapter and the rear portion of  the needle assembly of Taddei so that rear portion of the needle assembly body is defining at least one slot and the intermediate adapter comprising at least one projection releasably engageable with the at least one slot in the rear portion of the needle assembly body to disconnectably secure the intermediate adapter to the needle assembly, the at least one projection of the intermediate adapter with the at least one slot of the rear portion , and further in which the intermediate adapter is disconnectably secured to the needle assembly by engagement of the at least one projection of the intermediate adapter with the at least one slot of the rear portion of the needle assembly body of the needle assembly the quick-connect mechanism in which the needle assembly is capable of being removed from the dental syringe through a 90- degree turn as taught by Marsden for the purpose of using an art recognized alternative/ equivalent engagement elements as it is the traditional connection between the tube/syringe in medical art (Marsden, Col. 4, lines 20-24, Fig. 1, abstract, the changes is done by connection of the adapter with syringe to be in a threaded engagement and the engagement between the needle assembly with the adapter to be in slot-protrusion instead of threaded engaging).
Taddei in view of Marsden fails to disclose that the intermediate adapter is including an internal threaded portion, the internal disconnectably threadable to a forward threaded portion of the dental syringe to secure the intermediate adapter to the dental syringe wherein the quick-connect and needle system is configured to adopt an assembled configuration in which the intermediate adapter is secured to the dental syringe by a threading of the intermediate adapter to the forward threaded portion of the dental syringe.
However, Evans discloses a syringe and a needle assembly  (Fig. 1) and wherein the syringe (10 ) has a carpule (cartridge, ¶0056), a needle (22) and an intermediate adapter (16) including an internal threaded portion (¶0056), the internal threaded portion engageable with the dental syringe (10) to secure the intermediate adapter to the dental syringe (¶0056) and wherein the quick-connect and needle system is configured to adopt an assembled configuration in which the intermediate adapter is secured to the dental syringe by a threading of the intermediate adapter to the forward threaded portion of the dental syringe (Figs. 1, 4).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the intermediate adapter and the distal end of the syringe of Taddei in view of Marsden so that the intermediate adapter is including an internal threaded portion, the internal disconnectably threadable to a forward threaded portion of the dental syringe to secure the intermediate adapter to the dental syringe wherein the quick-connect and needle system is configured to adopt an assembled configuration in which the intermediate adapter is secured to the dental syringe by a threading of the intermediate adapter to the forward threaded portion of the dental syringe as taught by Evans for the purpose of providing a standard conventional design syringe/ needle connection between the between the syringe and adapter for providing secure sealing between the components (Evans, abstract, ¶0056, wherein the connection between the adapter and the syringe is replaced with the one of Evans).

Response to Arguments
Applicant’s arguments, see remark, filed 9/7/2022, with respect to “ an internal threaded portion” the rejection(s) of claim(s) 1, 20 under Taddei in view of Marsden have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Taddei in view of Marsden and further Evans (the embodiment of Fig. 10 of Taddei is now used in the rejection in view of Marsden and Evans, Wherein Evans has the internal threaded portion of the adapter).
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783           

/Lauren P Farrar/Primary Examiner, Art Unit 3783